Exhibit 10.16

LOGO [g365476g84f64.jpg]

 

Exhibit 10.17

b) En caso de venta de doré, bullion u otras substancias obtenidas y vendidas de
LOS LOTES por LA COMPAŃÍA: una regalía de producción del cuatro por ciento
(4%) del precio real de venta de todos los minerales, mineral en bruto o
productos de valor que aparezcan en las facturas de compraventa, después de
deducir todos los cargos de tratamiento, castigos y cualquier otros gastos y
deducciones del precio neto de venta del producto que aparezcan en las
liquidaciones de fundición o cualquier otro documento aceptable por cada venta
por separado y después de deducir también el costo real de los fletes de dichas
substancias a la fundición o cualquier otro documento aceptable por cada venta
por separado de las substancias mencionadas. La regalía de producción pagadera
al CONCESIONARIO conforme a lo aqui establecido, será pagadera después de
deducir y amortizar todos los pagos de Anticipo Minimo de Regalias establecidos
en la Cláusula Tercera Anterior. LA COMPAŃIA deberá efectuar el pago de Regalías
de Producción al CONCESIONARIO MEDIANTE transferencia por giro a una cuenta y
contra el recibo de la factura o facturas correspondientes (con el IVA agregado
y desglosado), mensualmente dentro de los treinta (30) días siguientes a la
fecha de terminación de cada mes en el que LA COMPAÑÍA reciba pagos finales por
venta de minerales, mineral en bruto u otros productos de valor. Con base en los
antecedentes mencionados, las partes:

b) In case of gold/silver bearing material, ingots or any other substances
obtained and sold from THE LOTS by THE COMPANY: a production royalty of four
percent (4%) on the real sale price of all the minerals, crude metals or
valuable products included in the buying and selling invoices, after deducting
all the processing charges, punishments or any other expenses and deductions on
the net sale price of the products included in the smelting accounts or any
other acceptable document for each separate sale and also after deducting the
real freight cost of sending such substances to the smelting company or any
other acceptable document for each separate sale of the aforementioned
substances.

The production royalty payable to the CONCESSIONAIRE according to what has been
established herein, will be payable after deducting and repaying the Royalty
Minimum Advance payment mentioned in the previous Third Clause. THE COMPANY must
pay the CONCESSIONAIRE his production royalty through bank transfers to an
account upon receiving the respective invoice or invoices (including VAT), every
month within 30 days following the end of each month in which THE COMPANY
receives final payments for the sale of minerals, raw minerals or other valuable
products. Given the foregoing, the parties:

2



--------------------------------------------------------------------------------

LOGO [g365476g36u10.jpg]

 

DECLARAN

1. Que los representantes de cada una de las partes que intervienen en éste
convenio cuentan con las facultades requeridas para celebrarlo y que las mismas
no les han sido revocadas o limitadas en forma tal que les impidiera la
celebración de este convenio.

2. Que es su voluntad realizar la modificación del CONTRATO, a fin de que:
especificamente de los concentrados que se produzcan y vendan de la Mina a Cielo
Abierta denominada EL Aguila y exclusivamente de esta mina, se realicen pagos
anticipados del tres por ciento (3%) al CONCESIONARIO al recibir LA COMPAÑÍA el
anticipo de los lotes o embarques a fundición.

En virtud de los antecedentes y declaraciones anteriores, las partes convienen
en las siguientes:

CLAUSULAS

PRIMERA. Las partes convienen en agregar a la Cláusula CUARTA, lo siguiente a
fin de que ésta quede como sigue:

LA COMPAÑÍA pagará al CONCESIONARIO una regalia sobre liquidaciones netas de
fundición (en adelante “Regalias de producción) sobre las liquidaciones netas de
fundición o facturas de compraventa de primera mano de mineral pagadas a LA
COMPAÑÍA por minerals, mineral en bruto u otros productos de valor obtenidos y
vendidos de LOS LOTES. La regalia de producción será calculada como sigue:

(a) En caso de que LA COMPAÑÍA utilice

DECLARE

1. That the parties’ representatives entering into this agreement have enough
authority to execute it, same authority that has not been revoked or limited
whatsoever which would impede them from entering into this agreement.

2. That it is their wish to modify the AGREEMENT, for the specific circumstance
where concentrates are produced and sold from the EI Aguila Open Pit mine, and
for only this mine, so that: a three percent (3%) advance payment can be paid to
the CONCESSIONAIRE, when THE COMPANY receives the advance payment of the LOTS or
shipments to the smelting facility.

In view of the aforementioned facts and representations, the parties agree to
the following:

CLAUSES

First.- The parties agree to include into Clause FOURTH the following; in order
for same to remain as follows:

THE COMPANY will pay the CONCESSIONAIRE a royalty on net smelting proceeds
(hereinafter “Production Royalties) based on net smelting proceeds or first hand
mineral buying and selling invoices paid to THE COMPANY for minerals, raw
minerals or any other valuable product obtained or sold from THE LOTS. The
production royalty will be assessed as follows:

a) In case THE COMPANY uses

3



--------------------------------------------------------------------------------

LOGO [g365476g86d19.jpg]

 

servicios de fundicion. Una regalia de produccion del cinco por ciento (5%) de
las liquidaciones netas de fundicion de todas las sustancias obtenidas y
vendidas de LOS LOTES.

b) En caso de venta de dore, bullion u otras substancias obtenidas y vendidas de
LOS LOTES por LA COMPANIA; una regalia de produccion del cuatro por ciento (4%)
del precio real de venta de todos los minerales, mineral en bruto o productos de
valor que aparezcan en las facturas de compraventa, después de deducir todos los
cargos de tratamiento castigos y cualquier otros gastos y deducciones del precio
neto de venta del producto que aparezcan en las liquidaciones de fundicion o
cualquier otro documento aceptable por cada venta por separado de las
substancias mencionadas.

La regalia de produccion pagadera al CONCESIONARIO conforme a lo aqui
establecido, será pagadera después de deducir y amortizar todos los pagos de
Anticipo Minimo de Regalias establecidos en la Clausula Tercera Anterior.

LA COMPANIA deberá efectuar el pago de Regalias de Produccion al CONCESIONARIO
MEDIANTE transferencia por giro a una cuenta y contra el recibo de la factura o
facturas correspondientes ( con el IVA agregado y desglosado ). mensualmente
dentro de los treinta (30) dias siguientes a la fecha de terminacion de cada mes
en el que LA COMPANIA reciba pagos finales por venta de smelting services. A
production royalty of five percent (5%) over smelting net proceeds for all the
substances obtained and sold from THE LOTS.

b) In case of gold/silver bearing material, ingots or any other substances
obtained and sold from THE LOTS by THE COMPANY: a production royalty of four
percent (4%) on the real sale price of all the minerals, crude metals or
valuable products included in the buying and selling invoices, after deducting
all the processing charges, punishments or any other expenses and deductions on
the net sale price of the products included in the smelting accounts or any
other acceptable document for each separate sale and also after deducting the
real freight cost of sending such substances to the smelting company or any
other acceptable document for each separate sale of the aforementioned
substances.

The production royalty payable to the CONCESSIONAIRE according to what has been
established herein, will be payable after deducting and repaying the Royalty
Minimum Advance payment mentioned in the previous Third Clause.

THE COMPANY must pay the CONCESSIONAIRE his production royalty through bank
transfers to an account upon receiving the respective invoice or invoices
(including VAT), every month within 30 days following the end of each month in
which THE COMPANY receives final payments for the sale of minerals, crude metals
or



--------------------------------------------------------------------------------

LOGO [g365476g37w68.jpg]

 

servicios de fundición. Una regalia de producción del cinco por ciento (5%) de
las liquidaciones netas de fundición de todas las sustancias obtenidas y
vendidas de LOS LOTES. b) En caso de venta de doré, bullion u otras substancias
obtenidas y vendidas de LOS LOTES por LA COMPAÑIA: una regalia de producción del
cuatro por ciento (4%) del preci real de venta de todos los minerales, mineral
en bruto o productos de valor que aparezcan en las facturas de compraventa,
después de deducir todos los cargos de tratamiento, castigos y cualquier otros
gastos y deducciones del precio neto de venta del producto que aparezcan en las
liquidaciones de fundición o cualquier otro documento aceptable por cada venta
por separado y después de deducir también el costo real de los fletes de dichas
substancias a Ia fundición o cualquier otro documento aceptable por cada venta
por separado de las substancias mencionadas. La regalia de producción pagadera
al CONCESIONARIO conforme a lo aqui establecido, será pagadera después de
deducir y amortizar todos los pagos de Anticipo Minimo de Regalias establecidos
en Ia Cláusula Tercera Anterior.

smelting services. A production royalty of five percent (5%) over smelting net
proceeds for all the substances obtained and sold from THE LOTS.

b) In case of gold/silver bearing material, ingots or any other substances
obtained and sold from THE LOTS by THE COMPANY: a production royalty of four
percent (4%) on the real sale price of all the minerals, crude metals or
valuable products included in the buying and selling invoices, after deducting
all the processing charges, punishments or any other expenses and deductions on
the net sale price of the products included in the smelting accounts or any
other acceptable document for each separate sale and also after deducting the
real freight cost of sending such substances to the smelting company or any
other acceptable document for each separate sale of the aforementioned
substances. The production royalty payable to the CONCESSIONAIRE according to
what has been established herein, will be payable after deducting and repaying
the Royalty Minimum Advance payment mentioned in the previous Third Clause.

LA COMPAÑIA deberá efectuar el pago de THE COMPANY must pay the Regalias de
Producción al CONCESIONARIO CONCESSIONAIRE his production MEDIANTE transferencia
por giro a una cuenta royalty through bank transfers to an y contra el recibo de
la factura o facturas account upon receiving the respective correspondientes (
con el IVA agregado y invoice or invoices (including VAT), desglosado ),
mensualmente dentro de los every month within 30 days following treinta
(30) dias siguientes a la fecha de the end of each month in which THE
terminación de cada mes en el que LA COMPANY receives final payments for
COMPAÑIA reciba pagos finales por venta de the sale of minerals, crude metals or

4



--------------------------------------------------------------------------------

LOGO [g365476g78h77.jpg]

 

minerales, mineral en bruto u otros productos de valor.

Adendum. Para la exclusiva circunstancia respecto de concentrados producidos y
vendidos de la Mina a Cielo Abierto denominada El Aguila (únicamente de esta
mina), LA COMPAÑÍA pagará al CONCESIONARIO a cuenta del pago total de las
regalias de los lotes o embarques enviados a fundición el tres por ciento
(3%) de los anticipos pagados por la fundición a LA COMPAÑÍA en un término no
mayor a diez (10) dias, contados a partir de dicho pago o pagos, cantidad que
será desconetada una vez liquidado el lote o embarque correspondientes,
efectuándose los ajustes y descuento pactados. Este pago por anticipado será
únicamente un anticipo y el acuerdo final sobre los lotes subsistirá. En caso de
que al final del acuerdo, LA COMPAÑÍA adeude al CONCESIONARIO pagos adicionales,
entonces dichos pagos adicionales se harán de acuerdo a lo estipulado en el
CONTRATO. En caso de que el acuerdo final muestre que el pago por anticipado
excedió la cantidad debidamente adeudada al CONCESIONARIO y por tanto el
CONCESIONARIO deba a LA COMPAÑÍA el sobrepago, LA COMPAÑÍA podrá deducir la
cantidad correspondiente de futuros pagos anticipados por concepto de regallas.

SEGUNDA. Salvo las modificaiones contenidas en éste convenio, todas las demás
cláusulas del CONTRATO y los terminos establecidos en las mismas, mantendran
pleno vigor y fuerza entre las partes.

Addendum For the specific circumstance where concentrates are produced and sold
from the El Aguila Open Pit Mine only, THE COMPANY will pay the CONCESSIONAIRE
three percent (3%) as advance payment on the total royalties of the advance
payments received by THE COMPANY from the lots or shipments sent to the smelting
company. This payment must be made within ten (10) days after such payment or
payments have been received, amount that must be deducted once the lot or
shipment has been paid in full, applying any adjustments or discounts previously
agreed upon. This advance payment is only an advance and the final settlement on
the lots shall prevail. If upon final settlement THE COMPANY owes the
CONCESSIONAIRE additional payments then those additional payments shall be made
according to the AGREEMENT. If the final settlement shows the advance payment
exceeded the correct amount owed the CONCESSIONAIRE and therefore the
CONCESSIONAIRE owes THE COMPANY the overpayment, THE COMPANY may take that
amount against any future advance payments. SECOND.- With the exception of the
modifications included herein all the other clauses of the AGREEMENT and terms
established therein, will continue in force among the parties.

5



--------------------------------------------------------------------------------

LOGO [g365476g49u35.jpg]

 

Habiendo leldo este convenio y enteradas de Both parties, agreeing with the
judicial sus efectos legales, las partes lo ratifican y consequences of this
agreement, firman en Mexico, D.F., el 22 execute and enter into the same in de
Nov. de 2010.         ,          on 22 Nov, 2010 DON DAVID GOLD, S.A. DE C.V.
Ing. José Pérez Reynoso William W. Reid

6